DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to claim 1, 3 and 8 regarding priority information have been fully considered but they are not persuasive. Applicant argues that Merali does not disclose a transmission unit for sending priority information relating to a priority of the food/Drink .In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Klien teaches a data transmission unit (para 0014) which provides all information needed to control the dispenser from a freestyle mobile application running on a user’s device (para 0044) duplicating or augmenting the graphical user interface of the dispensing machines. Merali is relied on to teach displaying on the mobile terminal a plurality of food/items according to priority, not where the data is transmitted from. The combination of Klien and Merali are relied on for the rejection not either reference alone. For at least the foregoing reasons claims 1, 3, 8 and their dependent claims stand rejected.
Applicant's arguments filed with respect to claim 3 and 8 regarding the image acquisition unit have been fully considered but they are not persuasive. Applicant argues that the combination of Klien/Trevino/Merali does not disclose or render obvious an image acquisition unit for sending the type information and the status information to a management server and receiving image information of the food/drink corresponding to the type information. However Klien discloses the use of a mobile application to replace or augment the graphical user interface of a given system, the mobile app being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. US 2015/0144650 (Peters et al. US 8,340,815 incorporated by reference) in view of Merali et al. US 2017/0238753.
Kline ‘650 discloses a food/drink dispensing device that manages a connection with a mobile terminal comprising:
(Re claim 1) “a connection unit for specifying a mobile terminal … connection” (para 0014, 0026). “a transmission unit for sending, to the mobile terminal, device identification information … dispensing device … plurality of types of food/drink … status information” (para 0004, 0021, 0034, 0044). “a determination unit for determining whether or not the food/drink can be dispensed … type 
Kline ‘650 does not disclose displaying on the mobile terminal a plurality of food/drink items according to priority.
Merali teaches displaying on the mobile terminal a plurality of food/drink items according to priority (para 0243-0253).
It would have been obvious to one skilled in the art to modify the dispenser of Kline ‘650 to include displaying on the mobile terminal a plurality of food/drink items according to priority because it allows for an improved customer experience by presenting likely selections without requiring multiple screens or searching.
	(Re claim 2) “dispensing designation information further includes information … size … supplements” (para 0030, 0035, 0044).
	(Re claim 12) Kline ‘650 discloses a purchase processing unit and being able to dispense hot or cold beverages.
	Kline ‘650 does not disclose a selection of “hot” or “cold” selection for a selected food or drink.
	Merali teaches a selection of “hot” or “cold” selection for a selected food or drink (para 0292).
	It would have been obvious to one skilled in the art to modify the system of Kline ‘650 to include a selection of “hot” or “cold” selection for a selected food or drink because it allows a user to select their optimally configured food.
	(Re claim 15) “priority information is determined based on a purchase history” (para 0243-0253; Merali).
	(Re claim 16) “purchase history includes frequency data indicating a frequency … priority of the food/drink displayed on the mobile terminal changes based on frequency” (para 0243-0253; Merali).

	(Re claim 18) “a user information database … purchase history … updated as the user purcahses the food or drink … priority … changes based on changes to the user information database” (para 0243-0253; Merali).
	(Re claim 19) “priority information is determined based on data received from a computing device associated with the dispensing unit that sets priority of the food/drink” (para 0243-0253; Merali).

Claims 3,4,6,8-11,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. US 2015/0144650 (Peters et al. US 8,340,815 incorporated by reference in view of Barragan Trevino et al. 9,240,007 and Merali et al. US 2017/0238753..
Kline ‘650 discloses a mobile terminal that connects to a food/drink dispensing device comprising:
(Re claim 3,6) “a communication unit for establishing a connection with the food/drink dispensing device” (para 0014, 0026, 400 figure 1). “a reception unit for receiving, from the food/drink dispensing device information relating to the types of food/drink … device” (para 0004, 0021, 0034, 0044). “an image information acquisition unit for sending the type information to a management server for managing … device … image information … corresponds to the type information” (para 0019, 0036, 0044)(106,104,126 figure 1; Peters). “a display control unit for displaying … a food/drink designation screen for receiving a selection of food/drink from a user” (para 0026, 0044). “a designation unit for sending to the food/drink dispensing device type … selected … designation screen” (para 0026, 0044).
Kline ‘650 does not disclose providing status information regarding if the items are “on sale”.
Trevino teaches providing status information regarding if the items are “on sale” (col 4 lines 54-61).

Kline ‘650 does not disclose displaying on the mobile terminal a plurality of food/drink items according to priority.
Merali teaches displaying on the mobile terminal a plurality of food/drink items according to priority (para 0243-253).
It would have been obvious to one skilled in the art to modify the dispenser of Kline ‘650 to include displaying on the mobile terminal a plurality of food/drink items according to priority because it allows for an improved customer experience by presenting likely selections without requiring multiple screens or searching.

 (Re claim 4) “mobile terminal further receives device identification information of the food/drink … downloading a predetermined application … not installed” (para 0022-0023).
Kline discloses a program for executing a predetermined function in a mobile terminal that connects to a food/drink dispensing device comprising:
(Re claim 8) “a communication means for establishing a connection with the food/drink dispensing device” (para 0014, 0026, 400 figure). “a reception means for receiving, from the food/drink dispensing device, device identification information … type information … and status information” (para 0004, 0021, 0034, 0044). “an image information acquisition means for sending the device identification information and the type information to a management server … type information” (para 0036, 0044) (106,104,126 figure 1; Peters). “a display control means … designation screen … selection of food/drink from a user” (para 0026, 0044). “a designation means for sending to the food/drink dispensing device … selected by the user on the … screen” (para 0026, 0044).
Kline does not disclose providing status information regarding if the items are “on sale”.

It would have been obvious to one skilled in the art to provide status information regarding if the items are “on sale” because it informs the user of possible discounts, which may encourage sales.
Kline ‘650 does not disclose displaying on the mobile terminal a plurality of food/drink items according to priority.
Merali teaches displaying on the mobile terminal a plurality of food/drink items according to priority (para 0243-253).
It would have been obvious to one skilled in the art to modify the dispenser of Kline ‘650 to include displaying on the mobile terminal a plurality of food/drink items according to priority because it allows for an improved customer experience by presenting likely selections without requiring multiple screens or searching.

(Re claim 9) “status information includes at least (i) cost … whether or not product can be sold” (para 0026, 0031, 0034, 0039, 0042, 0044).
(Re claim 10) “information relating to whether or not the ‘product’ can be sold … on sale” (para 0001, 0021).
(Re claim 11) Kline discloses the system as rejected above.
Kline does not disclose sending machine type of device to cause the mobile terminal to display different food/drink images based on the machine type.
Trevino teaches sending machine type of device to cause the mobile terminal to display different food/drink images based on the machine type (claim 1, 1801, 1803 figure 18). Tervino downloads unique inventory for each vending machine, which is presented to the user.

(Re claim 13,14) Kline ‘650/Trevino discloses a purchase processing unit and being able to dispense hot or cold beverages.
	Kline ‘650/Trevino does not disclose a selection of “hot” or “cold” selection for a selected food or drink.
	Merali teaches a selection of “hot” or “cold” selection for a selected food or drink (para 0292).
	It would have been obvious to one skilled in the art to modify the system of Kline ‘650 to include a selection of “hot” or “cold” selection for a selected food or drink because it allows a user to select their optimally configured food.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline ‘650(Peters)/Barragan/Merali in view of Vertegaal et al. US 2010/0045705.
Kline ‘650/Barragan/Merali discloses the system as rejected above including a touch screen interface for sending selections to the food/drink dispensing device.
Kline ‘650/Barragan/Merali does not disclose using a swipe operation.
Vertegaal teaches using a swipe operation for interacting with displayed data (para 0018, 0103, 0186).
It would have been obvious to one skilled in the art to modify the system of Kline ‘650/Barragan/Merali to include the use of swipe operations to control the display and selection of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline ‘650(Peters)/Barragan/Merali in view of Takayama US 2009/0125429.
Kline ‘650/Barragan/Merali discloses the system as rejected above including communication between the food/drink dispensing device and a management server.
Kline ‘650/Barragan/Merali does not disclose encrypting information between the dispensing device and a management server.
Takayama teaches encrypting information between the dispensing device and a management server (para 0932).
It would have been obvious to one skilled in the art to modify the system Kline ‘650/Barragan/Merali to include encrypting information between the device and the server because it improves security of payment information and other information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651